Case 2:19-cv-09575-ES-CLW Document 22 Filed 11/21/19 Page 1 of 1 PagelD: 114

IN THE UNITED STATES DISTRICT COURT
FOR. THE DISTRICT OF NEW JERSEY

 

JOSEPH RAKOFSKY,
Plaintiff,

Vv. Civil Action No,: 2:19-cv-09575-ES-CLW

UNITED HEALTHCARE SERVICES, INC.,
Defendant.

 

STIPULATION OF DISMISSAL
IT IS HEREBY STIPULATED AND AGREED that the above-entitled action be and it is.

hereby dismissed with prejudice in ‘its entirety and without costs against-all parties identified in

 

 

the action.
JOSEPH RAKOFSKY STRADLEY RONON STEVENS &.
Prose YOUNG, LLP

f\ Attorney for

| United oP Services

By: : A (i [fo i B y: x fy

Jpseph Rukofsky \/ * Asa J. Petitt, Esq.

Dated: K owember 16,2019 Dated: November ( © , 2019
